Citation Nr: 0524219	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-20 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as due to the veteran's service-connected 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1962 to October 1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a July 2003 Board 
videoconference hearing.  This case was previously before the 
Board and was remanded in February 2003 and February 2004.


FINDINGS OF FACT

1.  A low back disability was manifested during the veteran's 
active duty service.

2.  The veteran's current degenerative joint disease of the 
lumbosacral spine, with degenerative disc disease, is the 
result of injury during active service.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine, with 
degenerative disc disease, was incurred during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

The veteran's service medical records show several incidents 
of complaint of low back pain and injury.  The post-service 
medical evidence shows that the veteran currently suffers 
from a low back disability.  The salient inquiry is whether 
the current low back disability is related to the veteran's 
active duty service or to his service-connected bilateral 
knee disability.

A January 1999 VA examination report and a November 2004 VA 
examination report contain medical opinions stating that the 
veteran's low back disability is not related to his service-
connected bilateral knee disability.  However, the November 
2004 VA examination report shows that after reviewing the 
veteran's claims file and examining the veteran, the 
physician opined that the veteran's current low back 
disability is related to his active duty service, 
specifically to the back complaints noted during active duty 
service.  The current low back disability was diagnosed as 
degenerative joint disease of the lumbosacral spine.  X-rays 
also showed degenerative disc disease.  

In light of the medical evidence of record showing an 
etiological relationship between the low back complaints 
noted during active duty service and the veteran's current 
low back disability, the Board finds that service connection 
for degenerative joint disease of the lumbosacral spine, with 
degenerative disc disease is warranted.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  VCAA requires VA to 
notify the veteran of the evidence necessary to substantiate 
his claim; here, nothing further is needed to substantiate 
the claim.  So, VCAA does not require any further process or 
delay.  


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine, with degenerative disc disease, is 
granted.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


